DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0100745 (Sato).
Regarding claim 1: 
Sato disclose an X-ray diagnosis apparatus comprising: 
an X-ray tube configured to have a plurality of focal points and configured to emit X-rays from each focal point (Fig. 25); a radiation quality filter configured to change radiation quality of the X-rays emitted from each of the focal points (Fig. 25, 201); and a mover configured to move the radiation quality filter in a direction along which the focal points are aligned (Fig. 25).
Regarding claim 2: 
The X-ray diagnosis apparatus according to claim 1, further comprising a controller configured to control the mover so as to position the radiation quality filter at a filter position corresponding to each of the focal points (Fig. 25).
Regarding claim 3: 
The X-ray diagnosis apparatus according to claim 1, wherein the mover comprises: a guider configured to guide the radiation quality filter in the direction along which the focal points are aligned; and a support configured to support the radiation quality filter and configured to be moved while being guided by the guider (Fig. 25, implicit).
Regarding claim 4: 
The X-ray diagnosis apparatus according to claim 1, wherein the radiation quality filter has an area corresponding to an irradiation field irradiated with the X-rays emitted from each of the focal points (Fig. 25).
Regarding claim 9: 
The X-ray diagnosis apparatus according to claim 1, wherein the X-ray diagnosis apparatus is one of a mammography, an X-ray apparatus capable of taking a tomosynthesis image, an X-ray apparatus capable of taking a long image, an X-ray TV and an X-ray apparatus for other general X-ray imaging (Fig. 1).
Regarding claim 10: 
The X-ray diagnosis apparatus according to claim 1, wherein the focal points of the X-ray tube are arranged linearly or along an arc (Fig. 1 and 25).
Regarding claim 11: 
The X-ray diagnosis apparatus according to claim 1, wherein, after the X-ray images are taken by emitting the X-rays from the focal points, the X-ray tube is moved and then a new set of X-ray images are taken by emitting the X-rays from the focal points again (Fig. 1 and 25).
Regarding claim 12: 
The X-ray diagnosis apparatus according to claim 2, wherein when the X-rays are emitted from one of the focal points, the controller controls the mover so that the radiation quality filter is stopped and positioned at the filter position corresponding to the one of the focal points (Fig. 25).
Regarding claim 13: 
The X-ray diagnosis apparatus according to claim 2, wherein when the X-rays are emitted from one of the focal points, the controller controls the mover so that the radiation quality filter is not stopped but positioned at the filter position corresponding to the one of the focal points (Fig. 25).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5: 
Sato disclose the X-ray diagnosis apparatus according to claim 2, but fail to teach the details of wherein: the radiation quality filter includes a plurality of sub-radiation quality filters each being formed of a different material; and the mover moves the radiation quality filter including the sub-radiation quality filters.  Claims 6-8 are reliant on claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884